t c memo united_states tax_court keith and janet scherbart petitioners v commissioner of internal revenue respondent docket no filed date kathryn j sedo and ryan kelly for petitioners blaine c holiday for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after resolution of other issues as a result of 353_f3d_595 8th cir affg 118_tc_138 the sole issue remaining for decision is whether petitioners are entitled to defer income some of the facts in this case have been stipulated and are so found petitioners resided in balaton minnesota at the time they filed their petition sec_7491 does not affect the outcome because petitioners’ liability for the deficiencies is decided on the preponderance_of_the_evidence during taxable years and petitioner keith scherbart petitioner was a member of minnesota corn processors mcp mcp is an agricultural_cooperative organized under the laws of the state of minnesota and owned by corn producers for the purpose of marketing and processing their corn under the uniform marketing agreement petitioner designated mcp as petitioner’s agent petitioner was obligated to deliver bushels of corn equal to the number of units of equity participation he held in mcp mcp required deliveries of raw corn per year members were permitted to fulfill their delivery obligations through a variety of means including the use of mcp’s pool corn pool corn is corn purchased and maintained by mcp and at the request of a member is used to fulfill a specified portion of the member’s delivery obligation during the taxable years in issue petitioner fulfilled his delivery obligations to mcp with pool corn mcp charged a flat per- bushel service charge to members who fulfilled their delivery obligations with pool corn mcp’s processing added value to the corn delivered by its members as a result in addition to the payments and fees for delivered corn mcp made value added payments to its members subsequent to each of the required delivery periods in addition mcp made discretionary yearend value-added payments determined after the close of mcp’s fiscal_year ending september such yearend value-added payments were not mandatory and were based upon mcp’s net_proceeds only yearend value-added payments are before us petitioner received a letter from mcp dated date which stated in pertinent part that the yearend value-added payment for would be determined after mcp’s annual audit and paid out by mid-november the letter indicated that petitioner could check a statement that he would like to have his yearend value-added payment deferred until date in the space above the deferral paragraph the letter noted that value added must still be reported as income on your tax forms consult your tax advisor with any questions on date petitioner deferred his yearend value-added payment for until date petitioner stated that he deferred his yearend value added payment for to for tax purposes petitioner has deferred the yearend value added payments for each year since becoming a member of mcp in the early 1980s sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 income_tax regs provides in relevant part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under the cash_receipts_and_disbursements_method of accounting such an amount is includible in gross_income when actually or constructively received sec_1_451-2 income_tax regs provides that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions we find a direct parallel to 613_f2d_591 5th cir the court held that the gins were the sellers’ agents for the sale of cotton the sellers could instruct the gins to defer the proceeds of the sale to the following year it was the sellers’ decision to defer payments the agreement of deferral was between the sellers and their agents the sellers’ decision to have the gins hold the sales proceeds until the following year was a self-imposed limitation such a self-imposed limitation does not serve to change the general_rule that receipt by an agent is receipt by the principal id pincite the court found that the income was received by the sellers’ agents in the year of the sale the fact that the sellers restricted their access to the sales proceeds does not change the tax status of the money received id here in accordance with bot v commissioner supra and with the terms of the uniform marketing agreement we find mcp was the agent of petitioner as indicated in the date letter from mcp the yearend payment representing his share of sales proceeds received by mcp during its fiscal_year ending date was made available to him as of mid- november of that year petitioner conceded that the same practice was followed in which means that the yearend payment for that year constituting his share of sales proceeds received by mcp during its fiscal_year ending date was made available to petitioner as of mid-date because mcp served as his agent for making the sales and receiving the sales income the only limitations placed on petitioner’s receipt of that income were self-imposed and therefore ineffective to achieve a deferral for tax purposes on this record we conclude that petitioner constructively received the yearend value-added payments during the respective taxable years in issue lastly because we have held petitioners taxable in and we find that petitioners are entitled to offsetting adjustments in each of the respective years to take into account the yearend value-added payments previously reported as income for those years sec_481 contentions we have not addressed are irrelevant moot or meritless decision will be entered under rule
